Title: Enclosure: Samuel Culper to Major Benjamin Tallmadge, 9 July 1779
From: Culper, Samuel
To: Tallmadge, Benjamin


          
            No. 17
            Sir
            20 [Setauket, N.Y.] July 9. 1779
          
          It is now, a long time Since I have heard from you—And wheather you mean to Continue the coresspondence—I Cannot tell or your Coast So Interupted thats impractible nevertheless I have not neglected my duty and determined to be Prepared exactly at every appointment that 40 [post riders], may not be detaind here—I yesterday had an Opportunity of Seeing Mr Culper Junr And repeated—again all my instructions ever received from you have keep no Secret from him—And have Consulted every thing and hes determined to Pursue every Step that he may Judge for advantage and is determined asso[o]n as I can comunicate to him your authority for my engageing him, he will disengage himself from every other buisiness which at Present affords him a handsom liveing—hes Aloued to be a person of good Sence and Judgment And his firmeness and friendship towards our Country I do assure you need not doubt I have known him Several years, and Confident he is a Sincere freind. And will be frugal of all Moneys he may receive And hath undertaken it Solely for to be Some advantage to our distressed Country—And have determined to forward you for the future Weekly Intelligence if Possible. As I have Concluded to remain here as long as I Possible Can (Although I look upon my Self all the time in danger) for the Sole Purpos of advantage to our Corespondence.
          Below is what Intelligen⟨c⟩e I Could gain from C. Jur, it is but trifeling but he assured thers nothing more worthy of notice on the 4 10 Sail arrived from Hallifax under Convoy of the Romulus of 44 guns with about one hundred of the new raised Scotch beleive the Duck of Athols. Same day 10 Sail Sailed for Cork on the 6 10 Sail of

Merchantmen from the West Indes but Brought nothing new only that Adml Byron was a Cruseing for a reinforcement that was expected to Joyne Count De Estang. on the 4 a Packet arrived from Georgia With an Account of Genl Prevosst being with his Army 16 Miles South of C[harles] Town on St Johns Island, hardly any thing is said about the enemy in that Quarter. he tells me the Spirits of the Enemy in Genl are much Lower than heretofore or Some time gone and that he h⟨ea⟩rd a very Noted Refugee Say there Would certainly be a Peace or a Spanish war in four weeks. the times groes worse within the Enemys lines and Protection for those Called rebels is allmost Banished, in fact Refugees they are let loss [loose] to P[l]under within and without their lines Parties of them are hideing in the Woods and laying Wait for the unwary and Ignorant to deceive them puting on the Charecter of Peopele from your Shore and have Succeeded in there design too well, carried of[f] 10 or 12 Men and Striped their houses lately from about 20, the Roads from here to 10 [New York] is infested by them, and likewise the Shores that Maks our Corespondence very dangerous and requires great Cair and a Strict observance of the before mentioned Charecters and circumstances that may tend to discover the Scheam of raising a Regmt of Men by a Draughft of the Millita of L. Island is not Dropt nor Put in Practice. I With Sorrow beheld the Smock of your Towns. And very desereous to here the event. from the report of guns it is Judged you made a desparate defence, Freinds are all in health And Wish for their deliverans. and in the Interim am yours Sincerely
          
            Samuel Culper
          
          
            N.B.—Culper Jur Should now be furnished With Some Money I gave him 4 ⟨half⟩ Joes on the 8 Instant.
          
        